Citation Nr: 0321253	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  95-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder 
with secondary bilateral leg weakness.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously before the 
Board and remanded in April 2001.



FINDING OF FACT

The veteran currently suffers from a low back disorder with 
secondary bilateral leg weakness related to an inservice 
injury.  



CONCLUSION OF LAW

Low back disorder with secondary bilateral leg weakness was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken herein, that no further assistance in developing 
the facts pertinent to this limited issue is required at this 
time.

The veteran asserts that service connection for a low back 
disorder with secondary bilateral leg weakness is warranted 
due to injuries sustained as a result of a fall during his 
period of military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record shows a current medical diagnosis of 
degenerative disc disease of the lumbosacral spine, with 
associated radiculopathy with bilateral pain and weakness in 
the legs.  

Service medical records show that the veteran sought 
treatment for a back ache in May 1957.  He could not recall 
hurting it or lifting anything.  The impression was mild 
strain.  In May 1962, the veteran sought treatment for trauma 
to the right sacro iliac area as the result of a fall.  The 
impression was minimal sprain.  A November 1965 treatment 
report notes that the veteran had suffered a traumatic chest 
injury in a fall five years previously.  

During his personal hearing at the RO in May 1995, the 
veteran testified that he had suffered from recurrent back 
pain and bilateral leg impairment since service.  

An April 2003 report of VA examination notes that the veteran 
reported a history of being hospitalized with complaints of 
back pain as the result of falling from a height of 35 feet 
in 1958.  This examination report includes a diagnosis of 
degenerative disc disease, lumbosacral spine, with associated 
radiculopathy with bilateral pain and weakness in the legs.  
The examiner commented that the veteran's degenerative disc 
disease is due to the fall from 35 feet in 1958, assuming it 
occurred.  

Although service medical records do not document a period of 
hospitalization due to complaints of low back pain as the 
result of falling from a height of 35 feet, as claimed by the 
veteran, the veteran's assertions regarding an inservice 
injury appear to be credible and are in fact supported by the 
service medical records which document two occasions in which 
the veteran sought treatment for complaints in connection 
with a fall.  

Accordingly, upon consideration of the veteran's service 
medical records, the April 2003 VA medical opinion 
attributing the veteran's current degenerative disc disease, 
lumbar spine, with associated radiculopathy with bilateral 
pain and weakness in the legs to the veteran's fall from 35 
feet in 1958, the veteran's complaints of recurrent back pain 
and bilateral leg weakness since service, as well as his 
testimony of no intercurrent back injuries after his 
discharge from military service; the Board finds that the 
preponderance of the evidence supports the grant of service 
connection for the veteran's low back disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a low back disorder 
with secondary bilateral leg weakness is granted.  



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

